Hammer, J.
(concurring). In my opinion the prior judgment of the Federal court is not subject to the collateral attack attempted here. As by the stipulation of the parties there, which was the basis of that judgment, the parties purported to settle their controversy in toto and the payment stipulated was made, my opinion also is that the judgment protects the agent of the defendant principal, the purported settlement, and payment in full, leaving no part unpaid. I think orderly procedure in any event requires that these parties be relegated to proceed in the Federal court and action both in respect of the judgment there entered and the right, if any, to bring in the defendant agents as parties to that action.
Shientag, J., concurs with Edeb, J.; Hammer, J., concurs in memorandum.
Judgment reversed, etc.